


Exhibit 10.6

 

SECOND LIEN TRADEMARK SECURITY AGREEMENT

 

This Second Lien Trademark Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Trademark
Security Agreement”) dated May 31, 2007 is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent (together with
any successor collateral agent appointed pursuant to Article 12 of the Indenture
referred to below, the “Collateral Agent”) for the benefit of the Trustee (as
defined below) and the Holders of the Notes (collectively, the “Secured
Parties”).

 

WHEREAS, UHS MERGER SUB, INC., a Delaware corporation and Wells Fargo, as
trustee (the “Trustee”), have entered into an Indenture dated as of May 31, 2007
(such agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Indenture”).

 

WHEREAS, as a requirement of the Indenture each Grantor has executed and
delivered that certain Second Lien Security Agreement dated as of May 31, 2007
made by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Trademarks constituting Material
Intellectual Property Collateral of the Grantors, and have agreed as a condition
thereof to execute this Second Lien Trademark Security Agreement for recording
with the U.S. Patent and Trademark Office and any other appropriate governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Trademark Collateral”), whether now owned or existing or hereafter
acquired or arising:

 

(i)            each Trademark constituting Material Intellectual Property
Collateral owned by the Grantor (including, without limitation, each Trademark
registration and application therefor, referred to in Schedule 1 hereto, and all
of the goodwill of the business connected with the use of or symbolized by, each
Trademark);

 

(ii)           all registrations and applications for registration for any of
the foregoing, together with all renewals thereof;

 

(iii)          all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

 

--------------------------------------------------------------------------------


 

(iv)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the foregoing, including, without limitation, all Proceeds of and revenues from
any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, all proceeds and damages relating
thereto.

 

Notwithstanding the foregoing, no security interest shall be granted in any
United States intent-to-use applications to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
federal law.

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Second Lien Trademark Security Agreement.

 

Section 3. Execution in Counterparts. This Second Lien Trademark Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Second Lien Trademark Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the U.S. Patent and
Trademark Office. The security interest granted hereby has been granted to the
Collateral Agent in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof and does not modify its terms or
conditions or create any additional rights or obligations for any party thereto
or hereto. The Security Agreement (and all rights and remedies of the Collateral
Agent thereunder) shall remain in full force and effect in accordance with its
terms. In the event of a conflict between any provision of this Second Lien
Trademark Security Agreement and any provision of the Security Agreement, the
Security Agreement shall govern. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Second Lien Trademark Security Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
limitations and provisions of the General Intercreditor Agreement, dated as of
May 31, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”) among Merrill Lynch Capital, a division
of Merrill Lynch Business Financial Services Inc., as First Lien Collateral
Agent, and Wells Fargo, as Junior Lien Collateral Agent, and certain other
persons party or that may become party thereto from time to time, and consented
to by Universal Hospital Services, Inc. and the Grantors identified therein. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

Section 5. Governing Law. This Second Lien Trademark Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Second Lien Trademark Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

UHS MERGER SUB, INC.

 

 

 

By:

/s/ Bret Bowerman

 

 

Name: Bret Bowerman

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

By:

/s/ Rex T. Clevenger

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------


 

 

UHS HOLDCO, INC.

 

 

 

By:

/s/ Rex T. Clevenger

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent



 

 

 

By:

/s/ Lynn M. Steiner

 

 

Name: Lynn M. Steiner

 

 

Title: Vice President

 

2

--------------------------------------------------------------------------------
